Oo S&S SN DN OH FF WH NH

BO bw NO NH HNO KB KH KO NO wee ROO Se ee Oe ee ee
ao “ss HN NT FP BH NYO KK CF CO DO DQ DH A FP WY NYO —& OC

Case 4:18-cv-01044-HSG Document 230 Filed 07/18/19 Page 1 of 2

SU

James C. Pistorino (SBN 226496)
james@dparrishlaw.com

Parrish Law Offices

224 Lexington Dr.

Menlo Park, CA 94025

Telephone: (650) 400-0043

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

DORIS A. KAELIN, in her capacity asthe =) Case Number: 4:18-ev-01044-HSG-JCS
Chapter 7 trustee of the estate of TECHSHOP, )

 

 

 

INC., )
)
Plaintiff, ) SUPPLEMENTAL DECLARATION OF
) JAMES PISTORINO IN SUPPORT OF
vs. ) TECHSHOP’S BILL OF COSTS
)
DAN RASURE, et al. )
)
Defendants.
I, James Pistorino, declare:
1. Out of an abundance of caution, I am filing this supplemental declaration to

ensure compliance with the procedural requirements of 28 U.S.C. § 1924 and Civil Local Rule
54-1(a).

2. All of the costs detailed in TechShop’s bill of costs and my prior declaration are
correct, were necessarily incurred in this case, the services for which fees have been charged
were actually and necessarily performed, and are allowable by law.

I declare under penalty of perjury, except for statements made upon information and
belief, that the statements made herein are true and correct and if called upon as a witness I

would testify thereto.

Page 1 of 2

 
Oo Oo YN DH Hv F&F W PB &

NM bh NO HNO WH KH HO HPO CFO = S&S S| SS eS Se =| —=|— = —
o nN nN A FBP WD NY KY 3S CO CO I DN A FB WD NY KH CO

 

 

Case 4:18-cv-01044-HSG Document 230 Filed 07/18/19 Page 2 of 2

Executed this 18th day of July, 2019 at Menlo Pagk, Califo

 

Jakes Pistorino

Page 2 of 2

 
